DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered. 
Response to Arguments
Applicant’s arguments filed 12/23/2020 have been considered but are moot in view of a new ground of rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Glazier et al. (US 2017/0026686 A1 – hereinafter Glazier), Rofougaran et al. (US 2012/0092284 A1 – hereinafter Rofougaran), Lee et al. (US 2017/0244703 A1 – hereinafter Lee ‘703), and Lim et al. (US 2016/0063673 A1 – hereinafter Lim).
	Regarding claim 1, Glazier discloses a display device comprising: a communication interface configured to communicate with a user terminal device (Fig. 1; Fig. 5C – either one of display devices 114 and 164 comprises a communication interface, e.g. a wireless communication interface, to communicate with a user terminal device 102c as further described in at least [0086]-[0088]); a display (Fig. 1; Fig. 5C – either one of display devices 114 and 164 has a display 150 or 170); a memory configured to store at least one instruction ([0128]); and a processor configured to execute the at least one instruction ([0128]) to: in response to the user terminal device being within communicative proximity of the display device, receive the information associated with the content from the user terminal device via the communication interface ([0029]; [0039]; [0053]; [0056]; [0112] – in response to the terminal device being within communicative proximity of the display device, which is indicated by receipt of a user selection of the display device as an output device, and receiving media content to be displayed or outputted at the display); based on a type of the content that is being output via the user terminal device being video content, control the display to display the video content based on information associated with the video content that is received from the user terminal device ([0051]; [0067]; [0081] – displaying the video content on the display); and based on the type of the content that is being output via the user terminal device being audio content, control the display to display an audio user interface (UI) (Figs. 5A-5C; [0074]-[0076] – the audio user interface displayed at the display is different from the user interface currently displayed at the terminal device as shown in Figs. 6A-6B) that is different than a UI that is concurrently being displayed via the user terminal device on a standby screen (Fig. 5C; [0074] – a single grayscale image), and control the display device to output the audio content, based on information associated with the audio content that is received from the user terminal device (Figs. 5A-5C, 6A-6B; [0050]; [0054]; [0074]-[0076] – based on the audio UI information, e.g. a gray image to be displayed while audio content is played back).
However, Glazier does not disclose the processor configured to execute: in response to the user terminal device being within communicative proximity of the display device, while the display device is in a powered-off state, enter a standby mode in which a predetermined standby screen is displayed via the display; the at least one instruction to receive information associated with content using a communication method corresponding to a type of the content that is being output via the user terminal device.
Rofougaran discloses a processor configured to execute at least one instruction to receive information associated with content using a communication method corresponding to a type of the content that is being output ([0126]; [0132]-[0133]). 
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Rofougaran into the terminal device taught by Glazier to select communication protocols that are appropriate for the contents to be transmitted.
	Glazier and Rofougaran do not disclose the processor configured to execute: in response to the user terminal device being within communicative proximity of the 
Lee ‘703 discloses a processor configured to execute: in response to the user terminal device being within communicative proximity of the display device, while the display device is in a powered-off state, enter a standby mode ([0292]; [0301]; [0322]-[0326]; [0339]-[0341]). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Lee ‘703 into the display device taught by Glazier and Rofougaran to get the display device into a stage where it is ready for establishing connection with the user terminal device.
	However, Glazier, Rofougaran, and Lee ‘703 do not disclose the standby mode in which a predetermined standby screen is displayed via the display.
	Lim discloses a standby mode in which a predetermined standby screen is displayed via the display ([0217] – a standby mode switched from a powered-off state in which a television displays a standby screen).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Lim into the display device taught by Glazier, Rofougaran, and Lee ‘703 so that the user can easily recognize the display device has been powered-on, i.e. if the user cannot recognize that the television has been turned on, he or she might try to turn it on by pressing a power button, thus unintentionally switching it back to the power off state. Further, one of an ordinary skill in the art would have used the standby screen taught by Lim for the 
Regarding claim 2, see the teachings of Glazier, Rofougaran, Lee ‘703, and Lim as discussed in claim 1 above. However, the display device in the proposed combination does not comprise: a near field communication (NFC) interface having an NFC tag that stores information associated with the display device and connection information, wherein the processor is configured to receive the information associated with the content in response to user terminal device is brought within communicative proximity of the NFC tag of the display device, and the connection information includes information associated with a connection method by which the information associated with the content that is output via the user terminal device is receivable.
Lee ‘703 further discloses a display device comprising: a near field communication (NFC) interface having an NFC tag that stores information associated with the display device and connection information (Fig. 5; [0144]; [0160]; [0220]; [0289] – a display device 500 having an NFC tag that stores connection information that is needed to establish a connection with the display device and information associated with the display device, e.g. MAC address), wherein a processor is configured to receive information associated with content in response to a user terminal device is brought within communicative proximity of the NFC tag of the display device, and the connection information includes information associated with a connection method by which the information associated with the data that is transmitted via the user terminal device is receivable (Fig. 5; [0144]; [0220]; [0289]).

Regarding claim 3, Lee ‘703 also discloses the processor is configured to: receive a wake-up signal via the NFC interface and enter the standby mode, based on the user terminal device being brought within communicative proximity of the display device while the display device is in the powered-off state ([0292]; [0301]; [0322]-[0326]; [0339]-[0341]). Lim discloses in the standby mode, the predetermined standby screen is displayed via the display ([0217] – a standby mode switched from a powered-off state in which a television displays a standby screen). The motivations for incorporating the teachings of Lee ‘703 and Lim have been discussed in claim 1 above.
Glazier also discloses processor is configured to control a display to display an audio UI via a standby screen based on an audio content (Figs. 5A-5C; [0074]-[0076] – the audio user interface displayed at the display on a single grayscale image).
One of an ordinary skill in the art would have used the standby screen taught by Lim for the standby screen of Glazier in order to not confuse users with too many standby screen switchings.
Claim 11 is rejected for the same reason as discussed in claim 1 above.
Claim 12 is rejected for the same reason as discussed in claim 2 above.
Claim 13 is rejected for the same reason as discussed in claim 3 above.
Claim 21 is rejected for the same reason as discussed in claims 1 and 2 above.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Glazier, Rofougaran, Lee ‘703, and Lim as applied to claims 1-3, 11-13, and 21 above, and further in view of Chun (US 2019/0146744 A1 – hereinafter Chun).
Regarding claim 5, see the teachings of Glazier, Rofougaran, Lee ‘703, and Lim as discussed in claim 3 above. Glazier, Rofougaran, Lee ‘703, and Lim also discloses the processor is configured to: based on the type of the content that is being output via the user terminal device being video content, switch a mode of the display device from the standby mode to a normal mode (Glazier teaches based on the content that is being ouputted via the user terminal device being video content as shown in Fig. 7F, switch a mode of the display device from the mode used to play audio content shown in Fig. 5C as standby mode as discussed in claim 3 to a video mode shown in Fig. 7C, which is interpreted as a normal mode).
However, Glazier, Rofougaran, Lee ‘703, and Lim do not disclose the processor is configured to control the display to display the video content and an indicator indicating that the information associated with the video content is received from the user terminal device.
Chun discloses a processor is configured to control a display to display video content and an indicator indicating that the information associated with the video content is received from a user terminal device ([0174]-[0176]; Fig. 11).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Chun into the display device taught by Glazier, Rofougaran, Lee ‘703, and Lim so that the user can ([0184]-[0187]).
Claim 15 is rejected for the same reason as discussed in claim 5 above.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Glazier, Rofougaran, Lee ‘703, and Lim as applied to claims 1-3, 11-13, and 21 above.
Regarding claim 6, see the teachings of Glazier, Rofougaran, Lee ‘703, and Lim as discussed in claim 1 above, in which Glazier also discloses the processor is configured to: based on the content that is being output via the user terminal device being video content received from an external server, receive, from the external server via the communication interface, a portion of the video content that corresponds to a current playback point of the video content that is being output via the user terminal device ([0004]; [0006]; [0031]); and control the display to display the portion of the video content based on the information associated with the video content that includes information identifying the video content, and the current playback point of the video content that is being output via the user terminal device that is being output via the user terminal device ([0004]; [0006] – based on information identifying the content and the current position of playback on the terminal device so that playback on the display device is synchronously with playback of a same content on the terminal device).
However, Glazier, Rofougaran, Lee ‘703, and Lim do not disclose the information identifying a title of the video content.

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate using a title in the information identifying the video content so that the display device can display the correct content.
Claim 16 is rejected for the same reason as discussed in claim 6 above.
Claims 8, 10, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Glazier, Rofougaran, Lee et al. (US 2018/0364881 A1 – hereinafter Lee ‘881), Lee ‘703, and Lim.
	Regarding claim 8, Glazier discloses a user terminal device comprising: a display (Fig. 1; Fig. 6 – user terminal device 102c having a display 124); a communication interface configured to communicate with a display device (Fig. 1; Fig. 5C – the user terminal device 102c has a communication interface to communicate wirelessly with either one of display devices 114 and 164 as further described in at least [0086]-[0088]); a memory configured to store at least one instruction (Fig. 1; [0036] – memory 106); and a processor configured to execute the at least one instruction (Fig. 1; [0036] –CPU 104) to: receive a signal that requests information associated with content that is being output via the user terminal device from a user ([0039]; [0053]; [0056]; [0112] – receiving a request in response to user making a selection of the display device as an output device, at the terminal device, and receiving media content to be displayed or outputted at the display), identify a type of the content that is being output via the user terminal device ([0073]; [0090]; [0101]); and control the communication interface to transmit, to the display device, the information associated ([0051]; [0067]; [0081] – displaying the video content on the display), and by using a communication method based on the content being audio content (Figs. 6A-6B; [0050]; [0054] – based on the audio UI information, e.g. a gray image to be displayed while audio content is played back).
	However, Glazier does not disclose the signal that requests the information is from the display device, the information is transmitted to the display device, by using a communication method corresponding to the identified type of the content, a first communication method is based on the content being video content, and a second communication method is based on the content being audio content; the processor configured to execute the at least one instruction to: in response to the user terminal device being within communicative proximity of the display device while the display device is in a powered-off state, transmit a wake-up signal to the display device that causes the display device to enter a standby mode in which a predetermined standby screen is displayed via a display of the display device.
Rofougaran discloses a processor configured to execute at least one instruction to: control a communication interface to transmit information associated with a content by using a communication method corresponding to the identified type of the content ([0126]; [0132]-[0133]), wherein a first communication method based on the content being video content ([0126]; [0132]-[0133]), and by using a second communication method based on the content being audio content ([0126]; [0132]-[0133]).

	Glazier and Rofougaran do not disclose the signal that requests the information is from a display device; the processor configured to execute the at least one instruction to: in response to the user terminal device being within communicative proximity of the display device while the display device is in a powered-off state, transmit a wake-up signal to the display device that causes the display device to enter a standby mode in which a predetermined standby screen is displayed via a display of the display device.
	Lee ‘881 discloses a signal that requests the information is from a display device ([0023]-[0025]; [0027]-[0028]; [0165]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Lee ‘881 into the user terminal device taught by Glazier and Rofougaran to facilitate initiation of mirroring playback from the display device.
	Glazier, Rofougaran, and Lee ‘881 do not disclose the processor configured to execute the at least one instruction to: in response to the user terminal device being within communicative proximity of the display device while the display device is in a powered-off state, transmit a wake-up signal to the display device that causes the display device to enter a standby mode in which a predetermined standby screen is displayed via a display of the display device.
([0292]; [0301]; [0322]-[0326]; [0339]-[0341]). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Lee ‘703 into the display device taught by Glazier, Rofougaran, and Lee ‘881 to get the display device into a stage where it is ready for establishing connection with the user terminal device.
	However, Glazier, Rofougaran, Lee ‘881, and Lee ‘703 do not disclose the standby mode in which a predetermined standby screen is displayed via the display.
	Lim discloses a standby mode in which a predetermined standby screen is displayed via the display ([0217] – a standby mode switched from a powered-off state in which a television displays a standby screen).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Lim into the display device taught by Glazier, Rofougaran, Lee ‘881, and Lee ‘703 so that the user can easily recognize the display device has been powered-on, i.e. if the user cannot recognize that the television has been turned on, he or she might try to turn it on by pressing a power button, thus unintentionally switching it back to the power off state.
	Regarding claim 10, Lee ‘881 also discloses the processor is configured to: based on receiving, from the display device, the signal that requests the information
([0023]-[0025]; [0027]-[0028]; [0165]), control the display to display a user interface (UI) for selecting information associated with content to be transmitted to the display device ([0249]-[0250]); and based on the information associated with the content being selected, control the communication interface to transmit the selected information associated with the content to the display device ([0261]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to further incorporate the teachings of Lee ‘881 into the terminal device as proposed in claim 8 to enhance the playback user interface of the device by allowing the user to select a particular content for display.
	However, Glazier, Rofougaran, Lee ‘881, Lee ‘703, and Lim do not disclose the information associated with the content being selected via the UI.
	Official Notice is taken that selection of a video item displayed in a UI of a mobile terminal device is well known in the art, e.g. a user selecting an item to play from a GUI of a smartphone.
	Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the feature of selecting the information associated with the content being selected via the UI of the terminal device to allow the user to select a content for playback from the GUI of the mobile terminal device besides from the GUI of the display device, thus making the user selection more convenient.
	Claim 18 is rejected for the same reason as discussed in claim 8 above.
	Claim 20 is rejected for the same reason as discussed in claim 10 above.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Glazier, Rofougaran, Lee ‘881, Lee ‘703, and Lim  as applied to claims 8, 10, 18, and 20 above, and further in view of Gao et al. (US 2016/0196097 A1 – hereinafter Gao).
	Regarding claim 9, see the teachings of Glazier, Rofougaran, Lee ‘881, Lee ‘703, and Lim as discussed in claim 8 above. Rofougaran also discloses the processor is configured to: based on the content being the audio content, control the communication interface to transmit information associated with the audio content by using the second communication method of Bluetooth communication ([0126]; [0132]-[0133]); and based on the content being the video content, control the communicator to transmit information associated with the video content by using the first communication method ([0126]; [0132]-[0133]).
	However, Glazier, Rofougaran, Lee ‘881, Lee ‘703, and Lim do not disclose the first communication method is peer-to-peer (P2P) communication.
	Gao discloses a first communication method is peer-to-peer (P2P) communication to transmit video content ([0119]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Gao into the terminal device taught by Glazier, Rofougaran, Lee ‘881, Lee ‘703, and Lim to select a communication protocol that is appropriate for the video content to be transmitted.
	Claim 19 is rejected for the same reason as discussed in claim 9 above.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘703, Rofougaran, and Lim.
Regarding claim 22, Lee ‘703 discloses a user terminal device comprising: a memory configured to store one or more instructions (Fig. 4; [0124] – memory 450); and a processor configured to execute the one or more instructions (Fig. 4; [0124] – controller 480 executes instructions stored in memory 450) to: in response to the user terminal device being within communicative proximity of a display device while the display device is in a powered-off state, transmit a wake-up signal to the display device that causes the display device to enter a standby mode ([0292]; [0301]; [0322]-[0326]; [0339]-[0341]); receive, from a display device and via near field communication (NFC), connection information that permits the user terminal device to transmit audio content or video content to the display device, based on the user terminal device being brought within communicative proximity of the display device (Fig. 5; [0144]; [0160]; [0220]; [0289] – a display device 500 having an NFC tag that stores connection information that is needed to establish a connection with the display device and information associated with the display device, e.g. MAC address).
However, Lee ‘703 does not disclose transmitting audio content or video content using a communication method corresponding to a type of content that is being output via the user terminal device, the processor configured to execute the one or more instructions to: transmit, to the display device, the video content using a communication method, based on receiving the connection information; and transmit, to the display device, the audio content using a second communication method, based on receiving the connection information; and in the standby mode a predetermined standby screen is displayed via a display of the display device.
([0126]; [0132]-[0133]); and transmit, to the display device, audio content using a second communication method, based on receiving the connection information ([0126]; [0132]-[0133]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Rofougaran into the terminal device taught by Lee ‘703 to select communication protocols that are appropriate for the contents to be transmitted.
	Lee ‘703 and Rofougaran do not disclose in the standby mode a predetermined standby screen is displayed via a display of the display device.
	Lim discloses a standby mode in which a predetermined standby screen is displayed via the display ([0217] – a standby mode switched from a powered-off state in which a television displays a standby screen).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Lim into the display device taught by Lee ‘703 and Rofougaran so that the user can easily recognize the display device has been powered-on, i.e. if the user cannot recognize that the television has been turned on, he or she might try to turn it on by pressing a power button, thus unintentionally switching it back to the power off state.

Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/HUNG Q DANG/Primary Examiner, Art Unit 2484